DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,633,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1, 10 and 17, the reason for the allowance of claims is the inclusion of the limitation of: simulating, using the program, a plurality of modified injection operations in a computer-modelled reservoir and simulating resulting fracturing of the computer-modelled reservoir; predicting, in response to simulating the injection operations and fracturing, potential occurrence of a risk to the injection operation, the reservoir, or the well in claim 1, predicting, in response to simulating the injection operations and fracturing, potential ability to optimize the injection operation while maintaining containment of an injection fluid in the target injection zone;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676